DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 2 June 2022.  Claim 1 is currently amended.  Claims 1-5, 10, 14-16 and 18-27 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 14-16, 18-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear in view of U.S. Pre-Grant Publication No. 2012/0070747, hereinafter Whear ‘747 and U.S. Patent No. 5,246,798, hereinafter Yaacoub.
Regarding claim 1, Whear teaches a battery separator for a lead-acid battery. The battery separator comprises a porous membrane. The porous membrane comprises a porous material (“base material”), an antimony-suppressing additive and a surfactant (paragraphs [0089, 0090, 0168, 0227, 0238, 0243, 0277, 0300, 0301]). 
Whear teaches treating the separator surface with the surfactant at levels comparable to those used for typical lead-acid battery separators (paragraph [0194]).
Whear teaches that rubber may be on the separator surface (paragraph [0300]).
Whear does not specify suitable categories of surfactant and fails to specify the amount of the surfactant. 
The Whear ‘747 reference is commonly owned with Whear and describes substantially the same battery separator. Whear ‘747 teaches that suitable surfactants for use in the battery separator include anionic or cationic surfactants (paragraphs [0119-0140]). (It is further noted that anionic and cationic surfactants are types of ionic surfactants). 
Yaacoub teaches an analogous separator for a lead-acid battery. The separator is a porous membrane comprising microporous polyolefin. Yaacoub teaches treating the surface of the membrane with a surfactant at concentrations greater than 0.5 g/m2 (col. 5, lines 29, 30, 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an anionic or cationic surfactant at a concentration of greater than 0.5 g/m2 and specifically at a concentration of 2.5 g/m2 in Whear’s separator without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Whear teaches that the porous material (“base material”) comprises polypropylene, polyethylene, ultra-high molecular weight polyethylene, polyvinyl chloride, phenolic resin and the like (paragraphs [0227, 0238]).
Regarding claim 3, Whear teaches that the rubber is latex (paragraph [0300]).
Regarding claims 14-16, Whear as modified by Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (Yaacoub’s col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (Yaacoub’s col. 7, lines 58-62).
Regarding claim 18, Whear teaches that the porous material (“base material”) includes silica, fish meal and the like (abstract).
Regarding claims 19 and 20, Whear teaches that the porous material (“base material”) includes processing oil as a plasticizer (paragraph [0227]).
Regarding claims 21 and 22, Whear teaches that the separator includes a mat of glass and/or synthetic fibers (paragraphs [0305-0309]).
Regarding claims 23 and 24, Whear teaches a backweb with a thickness of 6 mils (152 µm) (paragraph [0228]). 
Regarding claim 25, Whear teaches that the separator may include positive or negative ribs (paragraphs [0228, 0242]).
Regarding claim 27, Whear teaches that the separator is in the shape of a cut piece, wrap, envelope or pocket (paragraph [0228]).

Claims 4, 5, 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear in view of U.S. Pre-Grant Publication No. 2012/0070747, hereinafter Whear ‘747 and U.S. Patent No. 5,246,798, hereinafter Yaacoub as applied to claims 1 and 25 above and further in view of WIPO Patent Publication No. 2016/134222, hereinafter Natesh.

Regarding claims 4 and 5, Whear teaches ribs (paragraphs [0228, 0242]). Whear does not explicitly teach material suitable for the ribs.
Whear fails to teach the enumerated rubbers.
It is well-known in the art to use rubber to form ribs in separators of the type taught by Whear – see, e.g. Natesh (p. 55, 28-33, p. 56, 1-2 and figure 4B). Natesh teaches that a suitable rubber is ABS - a styrene/butadiene copolymer rubber (Natesh’s p. 55, lines 32-33).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use rubber to form ribs as taught by Natesh without undue experimentation and with a reasonable expectation of success.
Regarding claim 10, Whear teaches using rubber in the separator for heavy metal sequestration (paragraph [0096]). 
Whear does not specify a concentration of the rubber.
Natesh teaches an analogous separator. Natesh further teaches including rubber as a heavy metal scavenger (p. 20, lines 21-25). In an example Natesh teaches that rubber is present at a concentration of 6 percent by weight (p. 71, lines 21-24).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use include rubber at a concentration of 6 percent by weight for the purpose of assisting with heavy metal sequestration.
Regarding claim 26, Whear teaches ribs (paragraphs [0228, 0242]).
Whear fails to teach that the ribs comprise rubber.
It is well-known in the art to use rubber to form ribs in separators of the type taught by Whear – see, e.g. Natesh (p. 55, 28-33, p. 56, 1-2 and figure 4B).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use rubber to form ribs as taught by Natesh without undue experimentation and with a reasonable expectation of success.
	
Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Whear, Whear ‘747 and Yaacoub references has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724